30 Ill. App. 3d 1063 (1975)
333 N.E.2d 73
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
VLADO GAZIC, Defendant-Appellant.
No. 60602.
Illinois Appellate Court  First District (3rd Division).
June 5, 1975.
Supplemental opinion upon denial of rehearing September 4, 1975.
*1064 Julius Lucius Echeles and Frederick F. Cohn, both of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon, Donald M. Devlin, and G. Severe Cole, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Reversed and remanded.